
                                                                                        EXHIBIT
10.2
 
                                                      Execution Copy
 
PLACEMENT AGENT AGREEMENT
 
This Placement Agent Agreement, dated as of April 30, 2008 (the “Agreement”),
among BROADPOINT CAPITAL, INC. (f/k/a FIRST ALBANY CAPITAL INC.) (“Broadpoint”),
a New York corporation, and FA TECHNOLOGY HOLDING, LLC, a Delaware limited
liability company (“Fund Sponsor”).
 
WHEREAS, Fund Sponsor expects to begin fundraising for a new venture capital
fund, FA Technology Ventures III, L.P. (the “Fund”) and to offer, sell and issue
limited partner interests in the Fund (“Interests”), as described in the Fund’s
Confidential Private Placement Memorandum dated October, 2007 (the
“Memorandum”), and to sell Interests to eligible persons as described in
the  Memorandum and the Fund’s subscription documents;
 
WHEREAS, this Agreement is being entered into pursuant to Section 4 of the
Transition Agreement dated as of April 30, 2008 among Broadpoint Securities
Group, Inc., Fund Sponsor, FA Technology Ventures Corporation and certain other
parties;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the value of which
is hereby acknowledged, the parties hereto agree as follows:
 
1.  Appointment of Placement Agent.
 
(a)  The Fund Sponsor hereby appoints Broadpoint as the Fund’s non-exclusive
placement agent to privately solicit offers for the purchase of Interests from
persons with which Broadpoint and/or its affiliates have pre-existing
relationships.
 
(b)  Prior to soliciting such offers, Broadpoint will present the Fund Sponsor
with a list of the target investors to be solicited (the “Target List”), which
Target List shall be subject to the approval of the Fund Sponsor.  Any investor
on the Target List approved by the Fund Sponsor shall be referred to herein as a
Target Investor.
 
(c)  Notwithstanding any provision to the contrary herein, the General Partner
of the Fund may, at its sole discretion, reject any subscription for Interests
in whole or in part at any time prior to acceptance.
 
(d)  With respect to the solicitation of offers from Target Investors to
purchase Interests, the Fund Sponsor and Broadpoint agree as follows:
 
(i)  It being acknowledged that Broadpoint has already approved the form of base
offering memorandum that the Fund Sponsor proposes to use in soliciting offers
to invest in the Fund, the Fund Sponsor and Broadpoint shall each have the right
to approve in advance any changes to such base offering memorandum to be
distributed to Target Investors, as well as any form of supplemental offering
memorandum or other offering materials distributed to the Target Investors;
provided, however, that any such changes, supplements or other materials shall
be deemed to be approved by Broadpoint unless Broadpoint objects within 10 days
of delivery of such materials and, provided, further, that due diligence
material provided to Target Investors, are not subject to prior approval by
Broadpoint;
 
(ii)  Broadpoint and the Fund Sponsor acknowledge and agree that the Interests
have not been and will not be registered under the 1933 Act.  Neither the Fund
Sponsor nor Broadpoint, nor their affiliates nor any person acting on behalf of
the Fund Sponsor or Broadpoint or their affiliates has offered or sold, or will
offer or sell, any Interests, by any form of general solicitation or general
advertising, including any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or advertising; and
 
(iii)  Broadpoint and the Fund Sponsor acknowledge that no action has been or
will be taken that would permit a public offering of the Interests in any
jurisdiction in which action for that purpose is required.  Broadpoint and the
Fund Sponsor agree that they will comply with all applicable laws and
regulations, make or obtain all necessary filings, consents and approvals, and
take such other actions as may be required to permit offers and sales of the
Interests in each jurisdiction in which they offer any Interests or distribute
the Memorandum or any other sales literature relating to the Interests, in each
case at the Fund’s expense.
 

--------------------------------------------------------------------------------


 
(e)  Broadpoint acknowledges that it is not authorized to give any information
or to make any representation relating to the Fund or the Interests, other than
those contained in the Memorandum and any sales literature provided by the Fund
Sponsor.
 
(f)  Applications of Target Investors to subscribe for Interests shall be made
in writing (by letter or facsimile) to the Fund by completing a subscription
document or form, the original of which shall be delivered to the Fund, or in
such other manner as may be prescribed by the Fund Sponsor from time to time.
 
(g)  The amount of effort to be expended by Broadpoint pursuant to this
Agreement in soliciting offers from Target Investors to subscribe for Interests
shall be solely within the discretion of Broadpoint.  The Fund Sponsor shall
have no claim against Broadpoint if Broadpoint elects not to include on the list
of Target Investors one or more persons with which Broadpoint or its affiliates
have relationships that might be suitable investors in the Fund, if Broadpoint
fails to make any efforts or makes only limited efforts to solicit offers to
subscribe for Interests from any Target Investors on such list or if any efforts
made by Broadpoint to solicit such offers are unsuccessful.
 
(h)  Broadpoint will have a reasonable basis to believe immediately prior to
making any offer or sale of Interests to any Target Investor that such Target
Investor (i) is an “accredited investor,” as that term is defined in Rule 501(a)
of Regulation D under the Securities Act of 1933, as amended, (ii) is a
“qualified purchaser,” as such term is defined in Section 2(a)(51) under the
Investment Company Act of 1940, as amended, and (iii) meets such other
eligibility criteria as are set forth in the Memorandum.”
 
(i)  Broadpoint will not negotiate on behalf of Fund Sponsor in any negotiations
between Fund Sponsor and any of the Target Investors.  Broadpoint shall provide
commercially reasonable assistance to the Fund Sponsor and the Fund to obtain
and provide information required to be included in any securities law filings
required to be made by the Fund or the Fund Sponsor with any governmental
authority.  The Fund Sponsor shall be solely responsible for the proper and
timely preparation and filing of such securities law filings.
 
2.  Suspension of Offering.   The provisions of this Agreement relating to the
solicitation of offers from Target Investors to purchase Interests may be
suspended or terminated at any time by the Fund Sponsor or Broadpoint upon the
giving of written notice of such suspension or termination to the other parties
hereto.  Without limiting the generality of the foregoing, if Broadpoint gives
the Fund Sponsors written notice that it is suspending the solicitation of
offers from one or more of the Target Investors identified in that notice, the
Fund Sponsors shall promptly cease all efforts to solicit offers from such
Target Investors to purchase Interests.  In the event of any suspension or
termination prior to the occurrence of the initial closing of any sale of
Interests, no party shall have any further obligations to any other party hereto
pursuant to the terms of this Agreement.  In the event of any suspension or
termination by Broadpoint with respect to one or more Target Investors, the Fund
Sponsors agree not to make any further efforts to solicit offers from such
Target Investors to purchase Interests.  The representations, warranties and
indemnity provisions of this Agreement shall survive any termination or
suspension of this Agreement.
 
3.  Indemnification.
 
(a)  The Fund Sponsor agrees to indemnify and hold harmless Broadpoint, and its
officers, directors, controlling persons, employees and “affiliates” (as defined
in Section 3(b) below, and, together with such officers, directors, controlling
persons, and employees, “Related Persons”) from and against any loss, liability,
damage, cost and expense (including attorneys’ and accountants’ fees and
expenses incurred in investigating or defending any demands, claims or
lawsuits), including, without limitation, any demands, claims or lawsuits
initiated by a Target Investor (or assignee thereof), actually and reasonably
incurred arising from (i) any act, omission, activity or conduct undertaken
pursuant to this Agreement by or on behalf of the Fund or Fund Sponsor, (ii) a
breach by the Fund Sponsor of any representation, warranty or agreement in this
Agreement or a breach by or on behalf of the Fund Sponsor of any applicable laws
or regulations, or (iii) any actual or alleged misstatement of material fact in
the Memorandum or the Fund’s other offering materials provided by the Fund
Sponsor or omission from the Memorandum or the Fund’s other offering materials
of any statements necessary to make the statement made therein, in light of the
circumstances under which they were made, not misleading; provided, in the case
of clauses (i) and (ii) above, that the act, omission, activity or conduct that
was the basis for such loss, liability, damage, cost or expense was not
adjudicated to be the result of willful misconduct or gross negligence on the
part of the indemnified party or its Related Persons.
 
(b)  As used in this Section 3 the term “affiliate” of a person shall
mean:        (i) any natural person, partnership, corporation, association, or
other legal entity directly or indirectly owning, controlling, or holding with
power to vote 10% or more of the outstanding voting securities of such person;
(ii) any partnership, corporation, association, or other legal entity 10% or
more of whose outstanding voting securities are directly or indirectly owned,
controlled, or held with power to vote by such person; (iii) any natural person,
partnership, corporation, association, or other legal entity directly or
indirectly controlling, controlled by, or under common control with, such
person; or (iv) any officer, director or partner of such person.
 
(c)  In case any proceeding (including any governmental investigation) shall be
instituted involving a person in respect of which indemnity may be sought
pursuant to Section 3(a), the person seeking the indemnity (the “indemnified
party”) shall promptly notify the person against whom such indemnity may be
sought (the “indemnifying party”) in writing; but the omission to so notify the
indemnifying party will not relieve the indemnifying party from any liability
which the indemnifying party may have to the indemnified party hereunder, except
where such omission has materially prejudiced the indemnifying party.  The
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such
proceeding.  In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them.  It is understood that the
indemnifying party in connection with any proceeding or related proceedings in
the same jurisdiction may be liable for the fees and expense of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred.  The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent, the indemnifying party agrees to indemnify the indemnified party from
and against any loss or liability by reason of such settlement.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.
 
 

--------------------------------------------------------------------------------


(d)  To the extent the indemnification provided for in Section 3(a) above is
unavailable to an indemnified party in respect of any losses, liabilities,
damages, costs or expenses referred to therein, then each indemnifying party
under such paragraph shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, liabilities, damages, costs or
expenses in such proportion as is appropriate to reflect the relative fault of
the respective parties, if any, as well as any other relevant equitable
considerations in connection with the acts, omissions, activity or conduct that
resulted in such losses, liabilities, damages, costs or expenses. If the loss,
liability, damage, cost or expense resulted from an untrue statement of material
fact or the omission to state a material fact, the relative fault of the
respective parties shall be determined by reference to, among other things,
whether the untrue statement of a material fact or the omission to state a
material fact relates to information supplied by such parties and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
 
(e)  The Fund Sponsor and Broadpoint agree that it would not be just or
equitable if contribution pursuant to paragraph (d) above were determined by
equal and ratable allocation or by any other method of allocation that does not
take account of the equitable considerations referred to in such paragraph.  The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. The remedies provided for
in this Section 3 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any indemnified party at law or in equity.
 
(f)  The indemnity and contribution provisions contained in this Section 3 and
the representations, warranties and other statements of the Fund Sponsor and
Broadpoint contained in this Agreement shall remain operative and in full force
and effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of any of the respective parties or any
person controlling any of such parties or by or on behalf of these officers or
directors or any person controlling any such parties and (iii) acceptance of and
payment for any of the Interests.
 
(g)  Any indemnification or related obligations of the Fund Sponsor hereunder
shall be paid solely from the assets of the Fund Sponsor, and not from the
assets of the Fund.
 
4.  Representations and Warranties by Broadpoint.  Broadpoint represents and
warrants to the Fund Sponsor as follows:
 
(a)  Broadpoint is a duly organized corporation, validly existing and in good
standing under the laws of the State of New York, and is qualified to do
business in each jurisdiction in which the nature or conduct of its business
requires such qualification and where failure to be so qualified would
materially adversely affect Broadpoint’s ability to perform its obligations
hereunder;
 
(b)  This Agreement has been duly executed and delivered by Broadpoint and
constitutes the legal, valid and binding obligation of Broadpoint, enforceable
against Broadpoint in accordance with its terms;
 
(c)  The execution, delivery and performance of this Agreement, the incurrence
of the obligations set forth herein and the consummation of the transactions
contemplated herein will not constitute a breach of or default under any
instrument by which Broadpoint is bound or any order, rule or regulation
applicable to it or of any court or any governmental body or administrative
agency having jurisdiction over it.
 
(d)  Broadpoint has all licenses and registrations necessary under applicable
federal and state laws, rules and regulations, including the rules and
regulation of any self-regulatory organization with competent jurisdiction, to
provide the services required to be provided by Broadpoint
hereunder.  Broadpoint shall promptly notify the Fund Sponsor in the event that
Broadpoint ceases to have any such required license or registration and shall
thereupon promptly suspend any further solicitations of Target Investors
hereunder, in which event Broadpoint shall only be entitled to earn additional
carried interest pursuant to Section 7 of that certain Transition Agreement
between Broadpoint and the Fund Sponsor executed on the date hereof with respect
to Target Investors who have been solicited by Broadpoint prior to such
suspension;
 
 

--------------------------------------------------------------------------------


 
(e)  In connection with Broadpoint’s acting as Placement Agent, Broadpoint shall
remain in compliance in all material respects at all times with all applicable
securities laws, and all other applicable laws, rules and regulations of any
jurisdictions in which Broadpoint solicits offers to purchase Interests; and
 
(f)  The foregoing representations and warranties shall be continuing during the
term of this Agreement and if at any time any event shall occur which would make
any of the foregoing incomplete or inaccurate, Broadpoint shall promptly notify
the Fund Sponsor of the occurrence of such event.
 
5.  Representations and Warranties of the Fund Sponsor.  The Fund Sponsor
represents and warrants to Broadpoint as follows:
 
(a)  The Fund Sponsor is duly organized, validly existing and in good standing
under the laws of the state of Delaware and in good standing as a foreign
limited liability company in each other jurisdiction in which the nature or
conduct of its business requires such qualification and the failure to so
qualify would materially adversely affect its ability to perform its obligations
hereunder or as described in the Memorandum;
 
(b)  The Fund Sponsor has all federal and state governmental, regulatory and
exchange approvals and licenses, and has effected all filings and registrations
with federal and state governmental and regulatory agencies required to conduct
its business and to act as described in the Memorandum or required to perform
its obligations as described under this Agreement, and the performance of such
obligations will not contravene or result in a breach of any provision of the
constituent documents of any of the Fund Sponsor;
 
(c)  This Agreement has been duly executed and delivered by or on behalf of the
Fund Sponsor and constitutes the legal, valid, and binding obligation of the
Fund Sponsor, enforceable against the Fund Sponsor in accordance with its terms;
 
(d)  The Fund Sponsor shall file or cause to be filed any necessary regulatory
filings with respect to the Fund at the expense of the Fund, including filing
Form D with the Securities and Exchange Commission and any state securities laws
or “blue sky” filings;
 
(e)  Since the date as of which information is given in the Memorandum, except
as may otherwise be stated in or contemplated by the Memorandum, there has not
been any material adverse change in the condition (financial or otherwise),
business or prospects of the Fund, whether or not arising in the ordinary course
of business;
 
(f)  Other than as disclosed in the Memorandum, there is not pending or, to the
best of any of the Fund Sponsor’s knowledge, threatened any action, suit or
proceeding before or by any court or other governmental body to which the Fund
Sponsor is a party, or to which any of the assets of the Fund Sponsor is
subject, which might reasonably be expected to result in any material adverse
change in the condition (financial or otherwise), business or prospects of the
Fund Sponsor;
 
(g)  The execution and delivery of this Agreement, the incurrence of the
obligations herein set forth and the consummation of the transactions
contemplated herein and in the Memorandum will not constitute a breach of, or
default under, any instrument by which the Fund Sponsor is bound or any order,
rule or regulation applicable to any of the Fund Sponsor of any court or any
governmental body or administrative agency having jurisdiction over the Fund
Sponsor; and
 
(h)  The foregoing representations and warranties shall be continuing during the
term of this Agreement and if at any time any event shall occur which would make
any of the foregoing incomplete or inaccurate, the Fund Sponsor shall promptly
notify Broadpoint of the occurrence of such event.
 
 

--------------------------------------------------------------------------------


6.  Representations and Warranties Regarding Fund.  The Fund Sponsor represents
and warrants to Broadpoint as follows:
 
(a)  When formed, the Fund will be duly established and validly existing in its
jurisdiction of formation with full power and authority to conduct business
within the limits of the Fund’s organizational documents as contemplated by and
reflected in the Memorandum;
 
(b)  The Interests when issued as described in the Fund’s organizational
documents will be validly issued and the holders thereof will be entitled to the
rights of subscribers therefor subject to the restrictions and conditions
contained in the Fund’s organizational documents; and
 
(c)  The foregoing representations and warranties shall be continuing during the
term of this Agreement and if at any time any event shall occur which would make
any of the foregoing incomplete or inaccurate, the Fund Sponsor shall promptly
notify Broadpoint of the occurrence of such event.
 
7.  Fund General Partner.  Promptly following the formation of the general
partner of the Fund (the “General Partner”), the Fund Sponsor shall cause the
General Partner to execute a joinder to this Agreement solely for the purpose of
(x) the General Partner making the representations and warranties set forth in
Section 6, (y) the General Partner becoming jointly and severally liable with
the Fund Sponsor to Broadpoint and the Related Persons for the indemnification
obligations of the Fund Sponsor under Section 3 (z) the General Partner
representing, by execution of such joinder, that (1) the General Partner is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation, (2) the General Partner has full power and
authority to execute and deliver such joinder and to perform its obligations
under this Agreement and (3) the performance by the General Partner of its
obligations under this Agreement will not conflict with or result in a breach of
any of the terms or provisions of, or in the imposition of any lien, charge or
encumbrance upon any of the property or assets of the General Partner pursuant
to the terms of any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which any of the property or assets of the General
Partner are subject, nor will any such action or performance result in a
violation of the provisions of the General Partner’s organizational documents or
any law, statute, order, rule or regulation of any court or governmental
authority or body having jurisdiction over the General Partner.
 
8.  Placement Fees.  The Transition Agreement describes certain consideration
payable to Broadpoint or its affiliates in connection with the actions
contemplated by this Agreement.  Other than as described in the Transition
Agreement, Broadpoint and its affiliates shall not be entitled to receive any
compensation or reimbursement of expenses in connection with the activities
contemplated by this Agreement.
 
9.  Notices.  All statements, requests, and notices hereunder shall be in
writing or by telegram if promptly confirmed in writing, and shall be sufficient
in all respects if delivered or sent by registered mail:
 
If to Broadpoint:
 
Broadpoint Capital, Inc.
One Penn Plaza, 42nd Floor,
New York, New York 10119
Attn: General Counsel
 
If to the Fund Sponsor:
 
FA Technology Holding, LLC
100 Federal Street, 33rd Floor
Boston, MA  02110-1822
Attn: Chief Financial Officer
 
 

--------------------------------------------------------------------------------


10.  Binding Effect.  This Agreement shall be binding upon, and inure solely to
the benefit of Broadpoint, the Fund Sponsor and its respective successors and
assigns, and no other person shall acquire or have any rights under or by virtue
of this Agreement; provided that, no party may assign its rights and obligations
hereunder without first receiving the written consent of the other party
hereto.  No Target Investor shall be deemed a successor or assign by reason
merely of any purchase of Interests of the Fund.
 
11.  Amendment.  This Agreement may not be amended except by the express written
consent of the parties hereto.
 
12.  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.  If any action or proceeding
shall be brought by a party to this Agreement or to enforce any right or remedy
under this Agreement, each party hereto hereby consents and will submit to the
jurisdiction of the courts of the State of New York or any Federal court sitting
in the County, City and State of New York.  Any action or proceeding brought by
any party to this Agreement to enforce any right, assert any claim or obtain any
relief whatsoever in connection with this Agreement shall be brought by such
party exclusively in the courts of the State of New York or any Federal court
sitting in the County, City and State of New York.
 
13.  Counterparts.  This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts (including by way of facsimile),
each of which shall be deemed to be an original, but all such respective
counterparts shall together constitute one and the same instrument.
 


 


 


 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto as of the date first written above.
 


 
                              BROADPOINT CAPITAL, INC.
 
By: /s/ Lee Fensterstock
Name: Lee Fensterstcok
Title:   Chief Executive Officer
 
FA TECHNOLOGY HOLDING, LLC
 
By: /s/ Gregory A. Hulecki
Name: Gregory A. Hulecki
Title:   Member








 
 
 
 
 
 
 
 
 
 

 


--------------------------------------------------------------------------------


